Citation Nr: 1545912	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-32 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to July 1964 with subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues were remanded for further development by the Board in March 2014, July 2014, and February 2015 to obtain additional medical nexus opinions.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hearing loss did not manifest during service and is not causally or etiologically related to the Veteran's noise exposure during service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated September 2009, the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as her own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in September 2009 prior to the initial unfavorable decision.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the September 2009 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.
The Veteran was provided a VA examination in September 2011 and May 2014 with addendum opinions provided in September 2014, March 2015, and August 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claim.  Thus, further examination is not necessary regarding the issue on appeal.

Service Connection - Hearing Loss 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran currently meets the requirements for hearing loss for VA purposes.  

In order for service connection to be granted for hearing loss, the hearing disability requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The Court has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service.  The determination of this depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

The Board notes that the Veteran is currently service-connected for tinnitus.  Noise exposure during service has been conceded.  The Veteran also currently meets the definition of hearing loss for VA purposes.  The analysis below will focus on the etiology of the hearing loss and whether it is related to military service.  

Upon entry into service, a September 1961 report of medical examination showed clinically normal ears and drums and a 15/15 whisper test bilaterally.  The corresponding report of medical history showed no ear trouble.  A June 1962 report showed the same findings.  

Upon separation from service, a July 1964 report of medical examination also showed clinically normal ears and drums, as well as a 15/15 whisper test.  

The Veteran served in the Reserves after separation from active duty.  The Veteran continued to report no current symptoms of hearing loss and no history of hearing loss on numerous reports through May 1989.  The Veteran's whisper tests and physical examinations of the ears and drums were clinically normal throughout his Reserve service.  

The Veteran was afforded an audiogram in May 1984.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
20
LEFT
15
5
10
10
25

The Veteran was afforded another audiogram in May 1986.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
25
LEFT
10
10
10
--
20

The Veteran was afforded a final audiogram in June 1986.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
30
LEFT
10
15
15
15
40

The Veteran was afforded a VA examination in September 2011.  The examiner noted that in the military the Veteran was exposed to noise as a machinist's mate.  As a civilian he worked for twenty five years on air conditioning units in what he described as a noisy environment.  The examiner diagnosed moderate high frequency sensorineural loss with excellent speech recognition.  The examiner noted that there was no indication of hearing loss in the Veteran's service treatment records.  He noted that there were a number of medical forms from his time in the Navy Reserves after separation from the Navy and none of them indicated hearing loss.  The Veteran denied any ear problems on those forms.  Based on the available information, the examiner found that it is not as likely as not that the Veteran's current hearing loss is related to his military service.

In May 2014, the Veteran was afforded another VA examination.  The examiner diagnosed sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner noted that whisper tests indicated normal hearing on entrance, exit, and in multiple post-service examinations.  The Veteran stated that his hearing loss began around 2000 and that he took action on the issue in 2009.  His hearing loss in 2009 just barely met the criteria for disability and that was 50 years of post-military exposure.  The Veteran served two years on active status and separated in 1964.  Given the normal whisper test, significant delay of onset of symptoms until 35 years later and the fact that his hearing loss in 2009 barely met criteria for disability and he had the same job as a civilian for 44 years that he had in the military for 2 years, it is that examiner's opinion that it is less likely than not that hearing loss is related to military service, but instead likely to presbycusis.

An addendum opinion was provided in September 2014.  The examiner again noted whisper tests with normal hearing at entrance, exit, and multiple post-service examinations.  The examiner noted audiograms in May 1984 and May 1986, which indicated normal hearing bilaterally.  The service treatment records were negative for complaints of hearing loss even in the reserve records.  Given the Veteran exited active duty in 1964, that he had normal hearing bilaterally in May 1984 and May 1986, the fact that he did not have annual audiograms in the reserves, which indicates the Veteran was not exposed to noise, that he did not notice hearing problems until 2000 and never acted on it until 2009 at which time he barely had ratable hearing loss, and that the service medical records were silent for hearing loss, it is the examiner's opinion that it is less likely than not that hearing loss is related to military service.

An additional addendum opinion was obtained in March 2015.  The examiner cited the opinion from September 2014.  The examiner reviewed the information again.  He found that it is still the opinion of this examiner that the Veteran's hearing loss is less likely than not caused by or otherwise related to service as the Veteran exited active duty with normal hearing bilaterally as evidenced by two completely normal audiograms twenty years following active duty.  In 2009, which was forty five years after active duty, the Veteran barely had a ratable hearing loss.  He never claimed hearing loss or tinnitus issues until 2000, thirty five years after military duty.  It is still the examiner's opinion that it is less likely than not hearing loss is related to military service.

A final addendum opinion was provided in August 2015.  The examiner again noted that whisper tests indicated normal hearing on entrance and several times throughout and after service.  Audiograms were completed in May 1984 and May 1986, both of which indicated normal hearing bilaterally from 500 to 4000 Hz and 500 to 8000 Hz, respectively.  The service treatment records were negative for complaints of hearing loss and tinnitus even in the reserve records.  An audiogram from June 1986 was located in the file that indicated a mild loss at 4000 Hz bilaterally.  The Veteran served on active duty from 1961 to 1964.  He exited the military with normal hearing bilaterally.  The examiner specifically stated that current research does not support the concept of delayed onset of hearing loss.  In its landmark report Noise and Military Service - Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Based on anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  This study remains the definitive consensus in this matter.  Therefore, since the Veteran did not have hearing loss immediately following his active duty service and it did not present until June 1986 after a normal audiogram in May 1984 and May 1986, it is the examiner's opinion that it is not at least as likely as not that hearing loss is related to military service.  The Veteran served in the reserves and by his own admission his time commitment was one weekend per month and two weeks per year.  He performed the same job as a civilian as he did in the reserves.  Given the amount of time spent performing his civilian job on a daily basis for many years relative to the amount of time spent doing the same job in the reserves, if hearing loss were to have occurred between May and June 1986, it is the examiner's opinion that it would have been more related to his civilian job as opposed to his military job.  It is the examiner's opinion that it is less likely than not that hearing loss is related to military service.

When weighing the lay and medical evidence of record, the Board finds that the Veteran's hearing loss is not causally or etiologically related to service.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as decreased hearing acuity, which are non-medical in nature; however, the Board notes that the Veteran is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The record contains multiple medical opinions.  The opinions consider all the evidence, to include the Veteran's own statements, service treatment records, post-service audiograms, and medical studies specifically addressing hearing loss and noise exposure.  The opinions are of more probative value than the Veteran's lay assertions.  

The Board acknowledges that the Veteran's representative has argued that whisper tests are inaccurate depictions of the level of hearing loss.  The Board notes, however, that post-service audiograms showed no hearing loss for VA purposes.  Additionally, the Veteran specifically noted no current symptoms or history of hearing loss during service or for many decades after service.  Therefore, when supported by the surrounding evidence, the Board finds that the Veteran did have normal hearing upon separation from active service.    

Based on a review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claims, as the weight of the evidence shows that the Veteran's current bilateral hearing loss did not begin during service, did not manifest to a compensable degree within one year of service, is are not causally or etiologically related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


